PER CURIAM.
Appellant seeks reversal of the trial court’s order retaining jurisdiction for review of any Florida Parole and Probation Commission release order pertaining to appellant’s sentence for attempted sexual battery.
Since the trial court has not stated with individual particularity the facts upon which it relied in retaining jurisdiction, as required by section 947.16(3), Florida Statutes (1983), and Robinson v. State, 458 So.2d 1132 (Fla. 4th DCA 1984), the sentence of April 19, 1985, is modified so as to eliminate the retention of jurisdiction to review any release order of the Parole and Probation Commission.
DOWNEY, ANSTEAD and GLICK-STEIN, JJ., concur.